DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 6/4/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant’s claim amendment made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see pages 7-8, with respect to the alleged deficiencies of the Silvestri failing to disclose a device operable to apply apposition pressure to tissue 

    PNG
    media_image1.png
    557
    704
    media_image1.png
    Greyscale

Applicant’s arguments, see pages 8-9, with respect to the deficiencies of Brenneman and/or Johnson in view of the newly amended subject matter have been fully considered and are persuasive.  Therefore, the previous prior art rejections made under Brenneman and/or Johnson have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestri et al. (US 7,547,321).
Silvestri discloses (see Figs. 1-3 and 14-15) a vascular implant (110) comprising the following claim limitations:
(claim 13) a first apposition portion (112, Fig. 1) configured to (i.e. capable of) engage a first tissue surface (as shown in Fig. 1), the first apposition portion (112) including a first plurality of connecting members (116, Figs. 1-3 and 14-15) extending circumferentially around an outer circumference of the first apposition portion (112) (as shown in Figs. 1-3 and 14-15); a second apposition portion (114) configured to (i.e. capable of) engaging a second tissue surface (as shown in Fig. 1), the second apposition portion (114) including a second plurality of connecting members (116, Figs. 1-3 and 14-15) extending circumferentially around an outer circumference of the second apposition 
(claim 21) wherein the first apposition portion (112) includes a first plurality of struts (i.e. connectors 118 in proximal end 112), the first plurality of connecting members (i.e. 116 interstices in proximal end 112) interconnecting the first plurality of struts (i.e. connectors 118 in proximal end 112), wherein the first plurality of connecting members undulate (as shown in Figs. 1-3 and 14-15; undulating connecting members in the respective end portions), and the second apposition portion (114) includes a second plurality of struts (i.e. connectors 118 in distal end 114), the second plurality of connecting members (i.e. 116 interstices in distal end 114) interconnecting the second plurality of struts (i.e. connectors 118 in distal end 114), wherein the second plurality of connecting members undulate (as shown in Figs. 1-3 and 14-15; undulating connecting members in the respective end portions).

Allowable Subject Matter
Claims 1-12, 14-15, 17-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, regarding claim 1, a central portion between two apposition ends wherein the central portion comprises first and second circumferential ring stents interconnected directly by one or more axial adjustment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771